DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 01/06/2021. Claims 1, 3-4, 6-11, and 14-19 are considered in this office action. Claims 1, 3, 7, 8, 10, and 14 have been amended. Claims 2, 5 and 12-13 have been cancelled. Claims are 1, 3-4, 6-11, and 14-19 are pending examination. The objections to claims 1 and 8 and the 35 U.S.C. 112(b) rejections of claims 7 and 14 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references disclose or suggest the newly added limitations of amended independent claims 1 and 8

Applicant’s argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references teach the amended limitations of the independent claims 1 and 8, Examiner respectfully disagrees. Cited reference Ignaczak teaches an ultrasonic sensor detecting an object at a distance from                     
                        
                            
                                D
                            
                            
                                u
                                s
                                s
                            
                        
                    
                 (measurement distance), a computer analyzing an image including the field of vision of the sensor to attempt to classify one or more objects in the image, and when an object in the image is classified as a low object, e.g. a curb, the computer determines a horizontal distance                     
                        
                            
                                D
                            
                            
                                c
                            
                        
                    
                 (actual distance) of the vehicle from the object using a known height (mounting position information) of the ultrasonic sensor and the measured distance                     
                        
                            
                                D
                            
                            
                                u
                                s
                                s
                            
                        
                    
                 (Ignaczak, Par. [0049] line 2 to Par. [0052] lines 7). The computer may be programmed to assume a specified height for the object (preset height of the obstacle) as part of image classification, and the image data combined with the ultrasonic data can be used to determine distances, azimuth angles, object identities and/or locations, etc. with respect to generating and/or updating the virtual map (Ignaczak, Par. [0036] lines 9-14 and 18-25). In response to determining if the object is low (i.e. in response to determining the number of echo signals is one as taught by Kim), the computer outputs a display and a curb alert (i.e. a parking reference line that the vehicle should park within) based on the actual distance                     
                        
                            
                                D
                            
                            
                                c
                            
                        
                    
                 of the vehicle to the object (calculated using the specified height of the object) (Ignaczak, Table 1 and Par. [0053] lines 1-2) and a distance threshold of a vehicle from a curb (preset parking reference width) may be used in combination with other data to trigger an indication in the display and/or an alert or action (i.e. set a parking reference line) (Ignaczak, Par. [0046] lines 6-9). In other words, cited reference Ignaczak teaches in response to determining an obstacle is low (which corresponds to determining the number of echo signals is one as taught by Kim), the vehicle computer 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the ECU sets the parking reference line based on a measurement distance to the obstacle measured by the echo signal first received by the ultrasonic sensor in response to the determination that the number of the one or more echo signals is two or greater” appears to contradict the limitations of claim 1 from which claim 3 depends, specifically the claim 1 limitation “to set the parking reference line based only on the preset parking reference width and a measurement distance to the obstacle by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor, in response to a determination that the number of the one or more echo signals is two or greater (emphasis added)”. The above stated limitation of claim 1, as interpreted by Examiner, states that in response to receiving two or more echo signals, the parking reference line is set based only on the preset parking reference width and a measurement distance to the obstacle by a first received echo signal. However, subsequent dependent claim 3, as interpreted by Examiner, then states that in response to receiving two or more echo signals, the parking reference line is set based on a measurement distance to the obstacle measured by the first received echo signal, which can be interpreted as adding/removing an element with which to set the parking reference line, which contradicts the previous limitation stated in claim 1, or it can be interpreted as presenting a different way to set the parking reference line entirely, thus making the metes and bounds of claim 3 unclear. Therefore, claim 3 is rendered indefinite. Examiner recommends either amending claim 3 to remove the above stated limitation, amending claim 1 to incorporate the above stated limitation of claim 3, or amending claim 1 line 14 phrase “based only on” to recite “based on”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2011-0001511 A) in view of Ignaczak et al. (US 2015/0266509 A1), in view of Kiyokawa (US 2017/0028985 A1), and further in view of Hallek (US 2017/0299717 A1).
Regarding claim 1, Kim teaches “A parking assistance device for assisting parallel parking to a parking space found through an ultrasonic sensor installed in a vehicle (Fig. 7 and Par. [0001] lines 1-5 teach a parking control system (parking assistance device) which uses an ultrasonic sensor which recognizes objects in a parking space and performs safe parking control), the parking assistance device comprising: an electronic control unit (ECU) configured to determine characteristics of an obstacle located within the parking space according to whether one or more signals of the ultrasonic sensor, each greater than a preset threshold and reflected from the obstacle, are received by the ultrasonic sensor (Par. [0017] lines 1-14 teaches an ultrasonic sensor comprising a transmission unit that transmits a signal to an object and a receiving unit that receives the reflected (echoed) signal from the object, a determining unit that determines if more than one echo signal occurs, and a recognition unit that recognizes the type (characteristics) of the object based on existence of the second echo signal, and Fig. 2a and 3a show detecting the reflected echo signals when they are greater than a threshold value), to control a behavior of the vehicle such that the vehicle is parallel-parked within a parking reference line set according to the determined characteristics of the obstacle (Par. [0047] lines 11-19 teaches a parking control part that performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object to the vehicle if the object is a first (low object) type or a second minimum separation distance (parking reference line) if the object is a second (high object) type), wherein the ECU is further configured to: set the parking reference line, in response to a determination that the number of the one or more echo signals is one, and set the parking reference line, in response to a determination that the number of the one or more echo signals is two or greater (Par. [0017] lines 1-14 teaches an ultrasonic sensor comprising a transmission unit that transmits a based on a single echo signal received by the ultrasonic sensor, a height of the ultrasonic sensor, a preset height of the obstacle, and a preset parking reference width”, and when the number of echo signals is two or more, setting the parking reference line “based only on the preset parking reference width and a measurement distance to the obstacle by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Ignaczak teaches when the number of echo signals is one, setting the parking reference line “based on an only echo signal received by the ultrasound sensor and a height of the ultrasonic sensor, a preset height of the obstacle, and a preset parking reference width (Par. [0049] line 2 to Par. [0052] lines 7 teaches an ultrasonic sensor detecting an object at a distance from the vehicle                         
                            
                                
                                    D
                                
                                
                                    u
                                    s
                                    s
                                
                            
                        
                     (measurement distance), a computer analyzing an image including the field of vision of the sensor to attempt to classify one or more objects in the image, and when an object in the image is classified as a low object, e.g. a curb, the computer determines a horizontal distance                         
                            
                                
                                    D
                                
                                
                                    c
                                
                            
                        
                     (actual distance) of the vehicle from the object using a known height (mounting position information) of the ultrasonic sensor and the measured distance                         
                            
                                
                                    D
                                
                                
                                    u
                                    s
                                    s
                                
                            
                        
                    ; Par. [0036] lines 9-14 and 18-25 teaches the computer is programmed to assume a specified height for the object (preset height of the obstacle) as part of image classification, and the image data combined with the ultrasonic data can be used to determine distances, azimuth angles, object identities and/or locations, etc. with respect to generating and/or updating the virtual map; Table 1 and Par. [0053] lines 1-2 teaches in response to determining if the object is low (i.e. in response to determining the number of echo signals is one as taught by Kim), the computer outputs a display and a curb alert (i.e. a parking reference line that the vehicle should park within) based on the actual distance                         
                            
                                
                                    D
                                
                                
                                    c
                                
                            
                        
                     of the vehicle to the object (calculated using the assumed specified object height); and Par. [0046] lines 6-9 teaches a distance threshold of a vehicle from a curb (preset parking reference width) may be used in combination with other data to trigger an indication in the display and/or an alert or action (i.e. set a parking reference line))”.

	The motivation for doing so would be to use collected data related to an object to indicate a risk of a parking operation (Ignaczak, Abstract lines 1-5).
	However, the combination of Kim and Ignaczak above does not explicitly teach when the number of echo signals if two or more, setting the parking reference line “based only on the preset parking reference width and a measurement distance to the obstacle by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Kiyokawa teaches when the number of echo signals if two or more, setting the parking reference line “based only on the preset parking reference width and a measurement distance to the obstacle (Par. [0056] lines 15-18 teaches a distance measuring unit configured with an ultrasonic sonar detects the distance from the vehicle to the obstacle, and Par. [0061] lines 2-7 teaches if the detected obstacle is a wall (i.e. if the object is determined to be a high object by the number of echo signals being two as taught by Kim), the vehicle is guided to a position separated from the obstacle by a margin distance P (i.e. the reference parking line 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kim and Ignaczak to incorporate the teachings of Kiyokawa to have the ECU taught by the combination of Kim and Ignaczak set the parking reference line based only on a preset margin distance and a measured distance to the obstacle when two or more echo signals are received as taught by Kiyokawa.
	The motivation for doing so would be to park the vehicle in a state suitable for the situation in the parallel parking space (Kioykawa, Par. [0072] lines 6-8).
	However, the combination of Kim, Ignaczak, and Kiyokawa above does not explicitly teach determining a measurement distance to the obstacle “by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Hallek teaches determining a measurement distance to the obstacle “by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor (Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kim, Ignaczak, and Kiyokawa to incorporate the teachings of Hallek to determine a measurement 
	The motivation for doing so would be to assist the driver when driving the vehicle based on data from distance sensors (Hallek, Par. [0002] lines 6-7).
Regarding claim 4, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein the ECU is configured to perform parking control such that the vehicle is located within the parking reference line (Kim, Par. [0047] lines 11-19 teaches a parking control part that performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object to the vehicle if the object is a first (low object) type or a second minimum separation distance (parking reference line) if the object is a second (high object) type)”.
Regarding claim 6, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein the ECU sets the parking reference line by subtracting the preset parking reference width from a calculated actual distance to the obstacle based on the echo signal first received by the ultrasonic sensor in response to the determination that the number of the one or more echo signals is two or greater (Kiyokawa, Par. [0056] lines 15-18 teaches a distance measuring unit configured with an ultrasonic sonar detects the distance from the vehicle to the obstacle, and Par. [0061] lines 2-7 teaches if the 
Regarding claim 7, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein, when it is recognized that a height of the obstacle is lower than the height of the ultrasonic sensor, the ECU sets the parking reference line by subtracting the preset parking reference width (Kim, Par. [0049] lines 1-3 teaches setting the first minimum separation distance (parking reference line) for a low object by subtracting a constant value (preset compensation distance) from the second minimum separation distance; and Par. [0019] lines 3-7 teaches the low object as having a height lower than the sensor reference height and the high object type as having a height higher than the sensor reference height) from the measurement distance to the obstacle measured by the single echo signal (Hallek, Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal) in response to the determination that the number of the one or more echo signals is one (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist 
Regarding claim 8, Kim discloses “A parking assistance method of a parking assistance device for assisting parallel parking to a parking space found through an ultrasonic sensor installed in a vehicle (Fig. 7 and Par. [0001] lines 1-5 teach a parking control system (parking assistance device) which uses an ultrasonic sensor which recognizes objects in a parking space and performs safe parking control), the parking assistance method comprising: transmitting a signal from the ultrasonic sensor toward the parking space; receiving one or more echo signals corresponding to the transmitted signal reflected from the obstacle within the parking space (Par. [0017] lines 1-6 teaches an ultrasonic sensor comprising a transmission unit that transmits a signal to an object and a receiving unit that receives the reflected (echoed) signal from the object); determining characteristics of the obstacle according to the number of the one or more echo signals received by the ultrasonic sensor (Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when ; and setting a parking reference line according to the determined characteristics of the obstacle (Par. [0047] lines 11-19 teaches a parking control part that performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object to the vehicle if the object is a first (low object) type or a second minimum separation distance (parking reference line) if the object is a second (high object) type); wherein the setting of the parking reference line comprises: setting the parking reference line, in response to a determination that the number of the one or more echo signals is one, and setting the parking reference line, in response to a determination that the number of the one or more echo signals is two or greater (Par. [0017] lines 1-14 teaches an ultrasonic sensor comprising a transmission unit that transmits a signal to an object and a receiving unit that receives the reflected (echoed) signal from the object, a determining unit that determines if more than one echo signal occurs, and a recognition unit that recognizes the type (characteristics) of the object based on existence of the second echo signal; Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when the second echo signal does exist (receives more than one echo signal), and Par. [0047] lines 11-19 teaches a parking control part performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object based on an only echo signal received by the ultrasound sensor and a height of the ultrasonic sensor”, and when the number of echo signals if two or more, setting the parking reference line “based only on a preset parking reference width and a measurement distance to the obstacle by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Ignaczak teaches when the number of echo signals is one, setting the parking reference line “based on a single echo signal received by the ultrasonic sensor, a height of the ultrasonic sensor, a preset height of the obstacle, and a preset parking reference width (Par. [0049] line 2 to Par. [0052] lines 7 teaches an ultrasonic sensor detecting an object at a distance from the vehicle                         
                            
                                
                                    D
                                
                                
                                    u
                                    s
                                    s
                                
                            
                        
                     (measurement distance), a computer analyzing an image including the field of vision of the sensor to attempt to classify one or more objects in the image, and when an object in the image is classified as a low object, e.g. a curb, the computer determines a horizontal distance                         
                            
                                
                                    D
                                
                                
                                    c
                                
                            
                        
                     (actual distance) of the vehicle from the object using a known height (mounting position information) of the ultrasonic sensor and the measured distance                         
                            
                                
                                    D
                                
                                
                                    u
                                    s
                                    s
                                
                            
                        
                    ; Par. [0036] lines 9-14 and 18-25 teaches the computer is programmed to assume a specified height for the object (preset height of the obstacle) as part of image classification, and the image data combined with the ultrasonic data                         
                            
                                
                                    D
                                
                                
                                    c
                                
                            
                        
                     of the vehicle to the object (calculated using the assumed specified object height); and Par. [0046] lines 6-9 teaches a distance threshold of a vehicle from a curb (preset parking reference width) may be used in combination with other data to trigger an indication in the display and/or an alert or action (i.e. set a parking reference line))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kim to incorporate the teachings of Ignaczak to have the ECU taught by Kim set the parking reference line based on the received echo signal, the height of the ultrasonic sensor, a preset height of the obstacle, and a preset parking reference width when only one echo signal is received as taught by Ignaczak.
	The motivation for doing so would be to use collected data related to an object to indicate a risk of a parking operation (Ignaczak, Abstract lines 1-5).
	However, the combination of Kim and Ignaczak above does not explicitly teach when the number of echo signals if two or more, setting the parking reference line “based only on the preset parking reference width and a measurement distance to the obstacle by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Kiyokawa teaches when the number of echo signals if two or more, setting the parking reference line “based only on a preset parking reference width and a measurement distance to the obstacle (Par. [0056] lines 15-18 teaches a distance measuring unit configured with an ultrasonic sonar detects the distance from the vehicle to the obstacle, and Par. [0061] lines 2-7 teaches if the detected obstacle is a wall (i.e. if the object is determined to be a high object by the number of echo signals being two as taught by Kim), the vehicle is guided to a position separated from the obstacle by a margin distance P (i.e. the reference parking line is set based on a distance of the vehicle to the object less the preset parking reference width))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kim and Ignaczak to incorporate the teachings of Kiyokawa to have the ECU taught by the combination of Kim and Ignaczak set the parking reference line based only on a preset margin distance and a measured distance to the obstacle when two or more echo signals are received as taught by Kiyokawa.
	The motivation for doing so would be to park the vehicle in a state suitable for the situation in the parallel parking space (Kioykawa, Par. [0072] lines 6-8).
	However, the combination of Kim, Ignaczak, and Kiyokawa above does not explicitly teach determining a measurement distance to the by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor”.
	From the same field of endeavor, Hallek teaches determining a measurement distance to the obstacle “by an echo signal which is first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor (Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kim, Ignaczak, and Kiyokawa to incorporate the teachings of Hallek to determine a measurement distance to the obstacle taught by the combination of Kim, Ignaczak, and Kiyokawa based on a first received echo signal as taught by Hallek.
	The motivation for doing so would be to assist the driver when driving the vehicle based on data from distance sensors (Hallek, Par. [0002] lines 6-7).
Regarding claim 9, the combination of Kim, Ignaczak, Kiyokawa, and Hallek discloses all the limitations of claim 8 above, and further discloses “wherein the determining characteristics of the obstacle comprises: recognizing that a height of the obstacle is lower than the height of the ultrasonic sensor in response to the determination that the number of the one or more echo signals is one; and recognizing that the height of the obstacle is equal to or higher than the height of the ultrasonic sensor in response to the determination that the number of the one or more echo signals is two or more (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when the second echo signal does exist (receives more than one echo signal), Par. [0019] lines 3-7 teaches the low object as having a height lower than the sensor reference height and the high object type as having a height higher than the sensor reference height)”.
Regarding claim 11, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 9 above, and further teaches “performing parking control such that the vehicle is located within the set parking reference line (Kim, Par. [0047] lines 11-19 teaches a parking control part that performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object to the vehicle if the object is a first (low object) type or a second minimum separation distance (parking reference line) if the object is a second (high object) type).
Regarding claim 14, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 9 above, and further teaches “wherein, when it is recognized that the height of the obstacle is lower than the height of the ultrasonic sensor, the setting of the parking reference line comprises setting the parking reference line by subtracting the preset parking reference width (Kim, Par. [0049] lines 1-3 teaches setting the first minimum separation from the measurement distance to the obstacle measured by the single echo signal (Hallek, Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal) in response to the determination that the number of the one or more echo signals is one (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when the second echo signal does exist (receives more than one echo signal), and Par. [0047] lines 11-19 teaches a parking control part performs parking control of the vehicle and sets either a first minimum separation distance (parking reference line) from the object to the vehicle if the object is a first (low object) type or a second minimum separation distance (parking reference line) if the object is a second (high object) type)”.
Regarding claim 15, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 8 above, and further teaches “outputting an alarm when a distance between the vehicle and the obstacle is less than the parking reference line (Ignaczak, Par. [0040] line 15 teaches an HMI that provides (outputs) an alert, and Par. [0046] lines 6-8 teaches using a distance threshold (parking 
Regarding claim 16 the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 8 above, and further teaches “determining whether a parallel parking completion condition is satisfied based on an angle and a position of the vehicle (Kiyokawa, Fig. 10 shows parallel parking, Par. [0066] lines 6-16 teaches a guidance control unit that sets a guidance completion condition including a condition where the central axis in the longitudinal direction of the vehicle is substantially parallel (within a predetermined angular range) to a first surface at parking completion and a condition where a deviation of the guidance reference point and the target position in the vehicle width direction and a deviation thereof in the longitudinal direction of the vehicle are respectively within a predetermined range), and outputting parking completion information when the parallel parking completion condition has been satisfied (Kiyokawa, Par. [0083] lines 9-16 teaches when the guidance control unit confirms the guidance completion condition is satisfied, a message saying the parking assistance is completed is displayed)”.
Regarding claim 17, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “an output device configured to output an alarm when a distance between the vehicle and the obstacle is less than the parking reference line (Ignaczak, Par. [0040] line 15 teaches an HMI that provides (outputs) an alert, and Par. [0046] lines 6-8 teaches using a 
Regarding claim 18, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein the ECU is further configured to recognize that a height of the obstacle is lower than a height of the ultrasonic sensor in response to the determination that the number of the one or more echo signals is one, and to recognize that the height of the obstacle is equal to or higher than the height of the ultrasonic sensor in response to the determination that the number of the one or more echo signals is two or greater (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when the second echo signal does exist (receives more than one echo signal), Par. [0019] lines 3-7 teaches the low object as having a height lower than the sensor reference height and the high object type as having a height higher than the sensor reference height)”.
Regarding claim 19 the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein the ECU is further configured to determine whether a parallel parking completion condition is satisfied based on an angle and a position of the vehicle (Kiyokawa, Fig. 10 shows parallel parking, Par. [0066] lines 6-16 teaches a guidance control unit that sets a guidance completion condition including a condition where the , and to output parking completion information when the parallel parking completion condition has been satisfied (Kiyokawa, Par. [0083] lines 9-16 teaches when the guidance control unit confirms the guidance completion condition is satisfied, a message saying the parking assistance is completed is displayed)”.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2011-0001511 A) in view of Ignaczak et al. (US 2015/0266509 A1), in view of Kiyokawa (US 2017/0028985 A1), in view of Hallek (US 2017/0299717 A1), and further in view of Mohammad ("Using Ultrasonic and Infrared Sensors for Distance Measurement," World Academy of Science, Engineering and Technology, pp. 293-298, 2009.).
Regarding claim 3, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 1 above, and further teaches “wherein, when it is recognized that a height of the obstacle is lower than the height of the ultrasonic sensor, the ECU sets the parking reference line in response to the determination that the number of the one or more echo signals is one (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object , and when it is recognized that the height of the obstacle is equal to or higher than the height of the ultrasonic sensor, the ECU sets the parking reference line (Kim, Par. [0047] lines 15-19 teaches a parking control part that sets a second minimum separation distance (parking reference line) if the object is a second (high object) type) based on the measurement distance to the obstacle measured by the echo signal first received by the ultrasonic sensor (Hallek, Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal) in response to the determination that the number of the one or more echo signals is two or greater (Kim, Par. [0017] lines 6-14 teaches a second echo determining unit which recognizes an object as a low object when the second echo signal does not exist (receives only one echo signal) and recognizes an object as a high object when the second echo signal does exist (receives more than one echo signal))”. However, the combination of Kim, Ignaczak, Kiyokawa, and Hallek above does not explicitly teach setting the parking reference line for a low object “by compensating a vertical radiation angle of the ultrasonic sensor from the measurement distance to the obstacle measured by the single echo signal”.
compensating a vertical radiation angle of the ultrasonic sensor from the measurement distance to the obstacle measured by the single echo signal (Pg. 275 Fig. 5 and Eq. (4) teach the traveled distance of the sensor reflected (echoed) signal                         
                            l
                        
                     as a function of the distance to the object                         
                            d
                        
                    , the angle between the source vector and normal vector (radiation angle)                         
                            α
                        
                    , and the radius of the sensor                         
                            r
                        
                    )”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of the combination of Kim, Ignaczak, Kiyokawa, and Hallek to incorporate the teachings of Mohammad to have the parking assistance device taught by the combination of Kim, Ignaczak, Kiyokawa, and Hallek set the minimum separation distance (parking reference line) for low obstacles as taught by the combination of Kim, Ignaczak, Kiyokawa, and Hallek by calculating the distance to the object measured by the echo signal as a function of the radiation angle as taught by Mohammad.
	The motivation for doing so would be to measure distance to and reliably detect obstacles (Mohammad, Pg. 273 Sec. I Par. 2 lines 1-2).
Regarding claim 10, the combination of Kim, Ignaczak, Kiyokawa, and Hallek teaches all the limitations of claim 9 above, and further teaches “wherein the setting a parking reference line comprises: when it is recognized that the height of the obstacle is lower than the height of the ultrasonic sensor, setting the parking reference line (Kim, Par. [0047] lines 11-15 teaches a parking control part that sets a first minimum separation distance (parking reference line) from the ; and when it is recognized that the height of the obstacle is equal to or higher than the height of the ultrasonic sensor, setting the parking reference line (Kim, Par. [0047] lines 15-19 teaches a parking control part that sets a second minimum separation distance (parking reference line) if the object is a second (high object) type) based on the measurement distance to the obstacle measured by the echo signal first received by the ultrasonic sensor among the one or more echo signals of the ultrasonic sensor (Hallek, Fig. 2-3 and Par. [0035] lines 5-7 teaches determining a distance value a1 to the obstacle based on a first echo signal)”. However, the combination of Kim, Ignaczak, Kiyokawa, and Hallek above does not explicitly teach setting the parking reference line for a low object “by compensating a vertical radiation angle of the ultrasonic sensor from the measurement distance to the obstacle measured by the single echo signal”.
	From the same field of endeavor, Mohammad teaches “compensating a vertical radiation angle of the ultrasonic sensor from the measurement distance to the obstacle measured by the single echo signal (Pg. 275 Fig. 5 and Eq. (4) teach the traveled distance of the sensor reflected (echoed) signal                         
                            l
                        
                     as a function of the distance to the object                         
                            d
                        
                    , the angle between the source vector and normal vector (radiation angle)                         
                            α
                        
                    , and the radius of the sensor                         
                            r
                        
                    )”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of the combination of Kim, Ignaczak, Kiyokawa, and Hallek to incorporate the teachings of Mohammad to have the 
	The motivation for doing so would be to measure distance to and reliably detect obstacles (Mohammad, Pg. 273 Sec. I Par. 2 lines 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665